Dear Chief Bussey:
This office is in receipt of your request for an opinion of the Attorney General in regard to overtime pay.  You ask whether an elected Chief of Police can receive overtime pay for any hours worked over his regularly scheduled hours of duty.
This office answered this question in an opinion in 1979, Atty. Gen. Op. 79-848, with reliance upon earlier opinions, Atty. Gen. Op. Nos. 79-459, 78-1107.  Therein it was concluded the elected Chief of Police could not be paid for overtime work.  It was reasoned the elected Chief of Police is paid a salary commensurate with the duties of his office and paying overtime would not coincide with the work he is required to perform, observing when a Chief of Police is elected his salary is set at the time of the election.  When the municipal governing authority determines that the duties are not adequately reflected in his compensation, they may raise the salary, R.S. 33:404.1. Additionally, it was noted, while the overtime is not statutorily authorized for a municipality with fewer than 7,000 inhabitants, the municipality would be able to establish its own policy as to overtime pay.
We find nothing which would indicate these opinions should be altered, and would again conclude without an ordinance relative to overtime, the elected Chief of Police cannot be paid overtime.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                              By: _______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR